Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
The after final amendment of June 3, 2022 was filed with a request for consideration under AFCP 2.0.  However, as noted on the attached PTOL-2323, the after final amendment cannot be reviewed and a search conducted within the guidelines of the pilot program, noting the proposed amendments as to the pre-cleaning liquid which would require further consideration and/or search that would take too much time for the pilot program.  Therefore, the after final amendment will be treated under pre-pilot procedure.

Continuation of BOX 3 of PTOL-303:  The proposed after final amendment of June 3, 2022 would raise new issues that would require further consideration and/or search by the Examiner, noting the addition to claims 1 and 7 as to the pre-cleaning li1quid supply/performing and the temperature of the precleaning liquid which were not previously required.

Continuation of BOX 12 of PTOL-303: the request for reconsideration has been considered but does NOT place the application in condition for allowance because:
(a) as to the 35 USC 112 rejections, since the proposed amendment has not been entered as discussed for BOX 3 above, the rejections have not been overcome.
(b) as to the 35 USC 103 rejections, since the proposed amendment has not been entered as discussed for BOX 3 above, the arguments have been considered as they apply to the claims as filed January 31, 2022.  Since all of applicant’s arguments are directed to the proposed pre-cleaning liquid features not present in the January 31, 2022 amendment, the outstanding rejections are maintained for the reasons given in the outstanding Office Action of April 6, 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/            Primary Examiner, Art Unit 1718